Citation Nr: 0124621	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  99-06 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an extension of a temporary total rating 
for convalescence beyond February 28, 1997.

2.  Entitlement to an increased evaluation for postoperative 
residuals, patellofemoral syndrome with recurrent 
subluxation, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from May 1995 to March 
1996.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) located in St. Petersburg, Florida.

In an October 2000 letter, the Board informed the veteran 
that there may have been be a question concerning the 
timeliness of his appeal.  After reviewing the record, the 
Board is satisfied that the issues are properly before the 
Board for appellate consideration.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The implementing regulations were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA or the implementing regulations, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In this regard, a total disability rating will be assigned 
when it is established that a service-connected disability 
required a period of convalescence following inpatient or 
outpatient hospitalization for a surgical procedure which 
resulted in the following: (1) at least one month of 
convalescence; (2) surgery which resulted in severe 
postoperative residuals, such as incompletely healed surgical 
wounds, stumps, or recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weightbearing prohibited); or (3) immobilization by 
cast, without surgery, of one or more major joints.  
Extensions of 1, 2, or 3 months beyond the initial 3 months 
may be made under paragraphs (1), (2), or (3) cited above.  
Extensions of 1 or more months up to 6 months beyond the 
initial 6 months period may be made under paragraphs (2) and 
(3).  38 C.F.R. § 4.30 (2001).

The veteran underwent surgery on his right knee in September 
1996.  Postoperatively he has been seen frequently at VA and 
private facilities.  In a January 1987 statement a private 
physician indicated that he was going to recheck the veteran 
in two months.  This record is not on file.  In a June 1998 
statement, Dr. De Jong indicated that he had been treating 
the veteran for his right knee problems.  The Board is of the 
opinion that these records should be obtained.  In a July 
1998 statement, a VA staff physician stated that the 
convalescence should be extended from November 1997 until the 
veteran was cleared by his doctor.

The most recent VA examination of the right knee was 
conducted in July 1999.  At that time the examiner indicated 
that x-rays had been obtained.  A report of these x-rays is 
not of record.  In view of these facts the Board is of the 
opinion that additional development is warranted.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all 
previously unobtained VA and private 
medical records regarding treatment that 
he has received for his service-connected 
right knee disability from March 1, 1997 
to the present.  These records should 
include copies of the actual treatment 
records from Dr. Snowden covering the 
period from January 16, 1997 to the 
present and copies of all right knee 
treatment records from Dr. De Jong.

3.  The RO should request the VA medical 
facilities in New Orleans, Biloxi, and 
Pensacola to furnish copies of all medical 
records pertaining to the veteran's right 
knee covering the period from March 1, 
1997 to the present. 

4.  It is requested that the RO schedule 
the veteran for a VA examination by an 
orthopedist for the purpose of 
ascertaining the severity of his service- 
connected right knee disability.  In 
addition to X- rays any other tests or 
studies deemed necessary should be 
performed.  The examiner must be afforded 
an opportunity to review the veteran's 
claims file and Remand prior to the 
examination. The knee should be examined 
for limitation of motion. The examiner 
should be requested to note the normal 
ranges of motion of the knee.  The 
examiner is also requested to measure both 
of the veteran's legs.

The examiner should be requested to 
determine whether the knee exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the knee 
is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The examiner should specify 
whether there is arthritis and/or 
instability involving the right knee.

After reviewing the record it is requested 
that the examiner render an opinion as to 
the approximate date that the veteran had 
convalesced from the September 3, 1996 
right knee surgery.  A complete rational 
for the opinion should be included in the 
examination report.

5.  Thereafter, the RO should readjudicate 
this claim, to include whether a separate 
rating is warranted for traumatic 
arthritis of the right knee, if diagnosed.  
See VAOPGCPREC 9-98 and 23-97.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





